                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

VICKI SCHISLER                                                                PLAINTIFF

V.                             CASE NO. 3:19-CV-28-BD

ANDREW SAUL,
Commissioner, Social Security
Administration                                                              DEFENDANT

                                      JUDGMENT

       In accordance with the Order entered this day, judgment is hereby entered in favor

of Plaintiff Vicki Schisler and against the Social Security Administration. This is a

sentence four remand under 42 U.S.C. §405(g) and Melkonyan v. Sullivan, 501 U.S. 89,

97-103 (1991).

       IT IS SO ORDERED this 6th day of November, 2019.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
